Title: Jean David to Thomas Jefferson, 8 May 1816
From: David, Jean
To: Jefferson, Thomas


            
              Monsieur
              Richmond le 8 mai 1816—
            
            Je prends la liberté de vous adresser quelques ecrits que j’ai faits depuis que je Suis dans les Etats unis d’amerique ils Sont relatifs a La prosperité de ce pays.  Je les crois basés Sur les vrais principes de l’economie politique et de la justice.  S’ils Sont tels ils peuvent être utiles à votre patrie.  vous êtes mieux à même que tout autre de juger
				de leur merite.  c’est ce qui m’a porté a vous les communiquer avant de quitter ce pays.  Je souhaite que vous les trouviez dignes de votre suffrage
            Je dois vous prevenir que ces divers ecrits ont été precedemment adressés à Mr Le President des Etats unis, dá datés de Richmond et Signés un francais.  Je les ai ensuite communiqués à Mr Girardin, il les a lus, (je crois)  il m’en a fait l’eloge, peut être par politesse, mais il n’en a rien extrait pour inserer dans Sa Gazette, Soit qu’il ne les estime gueres on qu’il n’ait pas  cru
				convenable de  les produire. peut être aussi que Mr Girardin qui est un homme d’esprit très instruit et plein de connoissances, n’en a-t-il pas beaucoup en politique et en finance
            quant à Mr Le President des Etats unis, j’ignore S’il les a reçus et le cas qu’il en a fait Sur Le tout je n’ai pas voulu quitter ce pays Sans vous en presenter l’hommage.  J’y parle peut être un peu trop librement et d’une
				maniére trop tranchante, mais qu’importe!  Si les principes en Sont vrais et les consequences justes, C’est là l’essentiel.  la façon dont une chose est dite me paroit alors assez
				indifferente.
            J’ai eu l’honneur de vous ecrire le premier du mois de fevrier je vous entretenois de nouveau de lutilité de la culture de la vigne et j’avois joint à ma lettre un projet de petition au gouvernement, je reviendrai d’autant moins Sur Son contenu que devant partir incessamment celá Seroit tout a fait inutile.  Cependant je Serois bien aise de Savoir Si ma lettre du 1er fevrier et surtout celle de ce jour vous Sont parvenues.  Je vous Serois infiniment obligé Si vous vouliez dire un mot à ce Sujet à Mr Girardin lorsque vous lui ecrirez, car je pense que vous êtes en correspondance avec lui, et devant correspondre moi même avec Mr Girardin, j’aurai beaucoup de plaisir à être instruit par lui Si vous avez reçu mes deux lettres
            
              Je vous Salue respectueusement
              D——
            
           
            Editors’ Translation
            
              
                Sir
                Richmond, 
              8 May 1816—
              
              I take the liberty of addressing to you a few things I have written since my arrival in the United States of America. They concern the prosperity of this country.  I believe them to be based on the true principles of political economy and justice.  If so, they may be useful to your homeland.  You are
			 in a better position than anyone else to judge their merit.  This is what led me to communicate them to you before leaving this country.  I hope that you will find them worthy of your
			 approval
              I must warn you that these various writings, dated at Richmond and signed a Frenchman, have been previously sent to the president of the United States.  After that, I directed them to Mr. Girardin. He read them (I believe) and praised them, perhaps out of politeness, but he did not choose any passages for insertion in his newspaper, either because he does not value them or did not
			 think it appropriate to
			 publish them.  It may also be that Mr. Girardin, who is a very educated and knowledgeable man, is not well-versed in politics and finance
              As for the president of the United States, I do not know whether he has received them or what he thinks of them.  I did not want to leave this country without offering them to you as a token of my esteem. 
			 In them I may speak a little too freely and in too cutting a manner, but what does it matter!  If the principles therein 
are true and the consequences just, that is the main thing.  In such a case, I feel that the way
in which something is expressed is rather irrelevant.
              On the first of February I had the honor of writing again to you about the usefulness of the cultivation of vineyards, and I enclosed with my letter a draft petition to the government. As I must leave soon, it would be quite useless to repeat its contents.  I would be very pleased, however, to know if my letter of 1 February and, especially, the one I am sending you today have reached you.  I would be most obliged to you if you could say a word on this subject to Mr. Girardin when you write to him, as I understand that he is a correspondent of yours. Since I need to correspond with Mr. Girardin myself, I would be very happy to learn from him whether you have received my two letters
              
                I salute you respectfully
                D——
              
            
          